Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alutiiq Education & Training, LLC (“AET”) seeks to appeal the district court’s order denying its motion for summary judgment. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order AET seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See Arbaugh v. Y & H Corp., 546 U.S. 500, 515-16, 126 S.Ct. 1235, 163 L.Ed.2d 1097 (2006); see also 43 U.S.C. § 1626(g) (2012). Accordingly, we dismiss the appeal for lack of jurisdiction, and deny Herndon’s motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED